Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is in response to the amendments and arguments filed 5/3/2021.   Claims 1-21 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically as to claims 1, 8 and 15, the claims include the recitation of “analyzing, using machine learning datasets linking characteristics of eligible users to one or more products, each eligible user of the plurality of eligible users to generate a subset of eligible users…” is confusing and makes it unclear what the machine learning datasets are defined as the claims do not define the metes and bounds of the datasets making the claims indefinite.  The specification defines a machine learning dataset while the claims are not consistent with the disclosure (see 
Claims 1, 8 and 15 recite the limitation "the machine learning analysis" in line 24 (line 23 and line 19,  respectively).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.

Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

 	Claim 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites evaluate a request for a product for qualifying criteria and analyze data for eligible users and products, and validate the data. 
The claim as a whole recites a method of organizing human activity, specifically a fundamental economic process of sales/loan activity. The claimed invention is a method that allows users to prequalify for products and evaluating eligible users and products which is a method of fundamental economic process of sales/loan activity. Thus, the claim recites an abstract idea. 
The claim as a whole recites a method of organizing human interactions as sales activities. The claimed invention is a method that allows users to identify a user to a product which is a fundamental economic practice. The mere nominal recitation of a generic processor and generic device does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of determining and identifying product matching in a computer environment with generic use of machine learning. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (certain methods of organizing human activity) without significantly more.  The claim recites search an inventory for one or more products that the user is eligible and identify a set of eligible users with a set of products and transmit a user interface.  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than mere instructions to implement the idea on a computer. Viewed as a whole under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  These additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014); 2019 PEG.
The claim as a whole, does not amount to significantly more than the abstract idea itself because: the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on the practicing of the abstract idea. 
Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Examiner notes claims 1, 8, and 15 are parallel claims and have been treated as such.
Further, the elements of the dependent claims (feature modifications, data retrieval, generate/transmit a notification etc.) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Raessler et al. US 2016/0042451 A1) in view of Ranft (US 2016/0232546A1).
Specifically as to claims 1, 8 and 15, Raessler et al. disclose a computing platform (and related method and non-transitory computer readable medium), at least one processor (see para 28 ref 110); a communication interface communicatively coupled to the at least one processor (see para 32 and 65); and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (see figure 1 and para 28): receive, from a computing device of a first user, a request for a product (see para 52); evaluate the request for a product to determine whether one or more qualifying criteria are met; responsive to determining that the one or more qualifying criteria are not met (see para 52): generating a first notification (see para 64); and transmit the first notification to the computing device of the first user (see para 64) ; responsive to determining that the one or more qualifying criteria are met: approve the request for the product (see para 60); and perform cross-relational matching functions, cross-relational matching functions including: identifying a plurality of eligible users to provide at least a portions of one or more products (see para 60 providing the entire product is within the scope of “at least a portion”); transmitting the user interface to computing devices associated with the subset of eligible users (see para 78 and 79);  -28- generating one or more product feature modifications (see 83 and 87) but does not specifically disclose machine learning datasets in analyzing, generating,  modifying and validating. 
Ranft et al. discloses analyzing using machine learning datasets linking characteristics of eligible users to one or more products, each eligible user of the plurality of eligible users to generate a subset of eligible users (see para 206, 167 and 197 use of machine learning datasets in matching products); generating, based on machine learning analysis, a user interface including a 
It would have been obvious to one of ordinary skill in the art to include in the financial matching system of Raessler et al. the ability to match with machine learning datasets as taught by Ranft et al. a since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Raessler et al uses algorithms while Ranft et al goes a step further using machine learning algorithms with machine learning datasets.  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Specifically as to claims 2, 9 and 16, a modification to a parameter of the product (see para 87).  
Specifically as to claims 3, 10 and 17, wherein analyzing each user of the plurality of eligible users includes retrieving data associated with each user of the plurality of eligible users (see para 96).  
Specifically as to claims 4, 11 and 18, wherein the data associated with each eligible user of the plurality of eligible users is retrieved from a computing device internal to an entity associated with the computing platform (see para 58).  

Specifically as to claims 6, 13 and 20, after modifying the product based on the generated one or more product feature modifications, generate a second notification (see para 87).  
Specifically as to claims 7, 14 and 21, transmit the generated second notification to the computing device of the first user (see para 87, periodically update and rerun matches).

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive.  
Applicant's arguments with respect to claims 1-21 under 35 USC 102 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant’s amendments. 
With regards to 35 USC 112, applicant’s amendments have overcome the prior rejections.  Applicant’s amendments have necessitated the new grounds of rejection under 35 USC 112(b) as reasoned in the above rejections.
With regards to applicant’s arguments with respect to subject matter eligibility, Examiner respectfully disagrees.  
Applicant has argued incant claimed invention is directed to using machine learning datasets to identify a subset of eligible users to provide at least a portion of a product for a user and validating and as such, are not directed to certain methods of organizing human activity (fundamental process of sales activity, business relations, legal obligations), Examiner 
With regards to applicant’s argument Examiner has oversimplified the invention with regards to subject matter eligibility analysis, Examiner respectfully disagrees.  See above reasoning.  Further, Examiner has not listed the claims as directed to mental processing.  As such, applicant’s arguments to the same are moot.
With regards to applicant’s arguments with respect to practical application, Examiner respectfully disagrees.  Specifically, applicant argues the use of machine learning evidence of rooting in technology and using specific steps in specific order (see remarks page 12).  Because the Specification describes the additional elements in general terms (by applicant’s own admission, any machine learning algorithm may be used, see original specification para 42 “The machine learning engine 112d may receive data related to one or more eligible users and, using one or more machine learning algorithms, may generate one or more machine30 learning datasets 112e. Various machine learning algorithms may be used without departing-9- from the invention…”)Docket No. 007, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the Specification, as quoted above.  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to 
These computer-related limitations are described at a high level in the Specification without any meaningful detail about their structure or configuration. As such, the computer-related limitations are not found to be sufficient to integrate the judicial exception into a practical application. 	Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Examiner has addressed Step 2B in the above reasoned rejection.  All claim limitations have been considered individually and as an ordered combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uzzi et al disclose machine learning in matching lenders to loan investments.  Lee discloses a simultaneous bidding platform facilitate loan transactions process between borrowers and lenders.  Parthasarathy discloses a lending and borrowing function involving a specific method for matching prospective borrowers with prospective lenders to initiate and complete a loan process.  Shavit et al. disclose a system for matching lending orders and borrowing orders as well as optional subsidizing orders and/or selling orders and generating composite loans and portfolio loans, as well as a loan manager that manages the life cycle of composite loans and portfolio loans.  Nagla discloses  a credit score platform using blockchain technology with .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691